                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

MARK S. LEWIS,
ADC #650548                                                                          PLAINTIFF

v.                              Case No. 3:17-cv-00196-KGB-JJV

GRIMES, et al                                                                    DEFENDANTS

                                            ORDER

       Before the Court are the Proposed Findings and Recommendations filed by United States

Magistrate Judge Jerome T. Kearney (Dkt. No. 28). No objections have been filed, and the time

to file objections has passed. After careful consideration, the Court concludes that the Proposed

Findings and Recommendations should be, and hereby are, approved and adopted in their entirety

as this Court’s findings in all respects (Id.). The Court therefore dismisses without prejudice

plaintiff Mark Lewis’ claims against defendants Smith, Young, and Does for failure to state a claim

(Id.). Mr. Lewis may proceed with his remaining claims.

       So ordered this 26th day of October, 2018.

                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
